937 F.2d 616
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Vernon GILSTRAP, II, Plaintiff-Appellant,v.CIRCLE K CORPORATION, Defendant-Appellee.
No. 90-5012.
United States Court of Appeals, Tenth Circuit.
July 9, 1991.

Before LOGAN, SEYMOUR and TACHA, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiff Vernon Gilstrap, II, appeals the district court's granting of defendant Circle K Corporation's summary judgment motion.  We have reviewed the record and read the relevant case law, and we affirm substantially for the reasons given by the district court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3